UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-31181



                   TIMOTHY C. WHISTINE; ET AL.,

                                                       Plaintiffs,


                           REGINA WARD,

                                              Plaintiff-Appellant,


                              VERSUS


                  KILPATRICK LIFE INSURANCE CO.,

                                               Defendant-Appellee.




          Appeal from the United States District Court
              For the Western District of Louisiana
                            (00-CV-61)
                           July 15, 2002


Before KING, Chief Judge, JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

          AFFIRMED.   See 5th Cir. R. 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.